DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
- Claim 15, lines 2-3, “the the” should read --the--
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, 11 and 13 of U.S. Patent No. 11,350,770 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 13 and 14 are fully encompassed by claims 3, 9, 11 and 13 by broadening the subject matter of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schelling AG (DE 202013100231 U1) in view of Vlastuin (EP 0650678 A1).
In regards to claim 1, Schelling AG teaches a storage, shipping, and display unit comprising: a frame comprising: spaced-apart first and second shelf supports (bottom 16, 18), spaced-apart first and second stretchers (20) extending between and supported by the first and second shelf supports, and spaced-apart third and fourth shelf supports (top 16, 18) supported by the first and second stretchers and by the first and second shelf supports (see Fig. 1); a first shelf supported by and extending between the first and second shelf supports; and a second shelf supported by and extending between the third and fourth shelf supports (see Para 0020 of English translation).
Schelling AG does not particularly teach the first and second shelf supports inhibits a first side-to-side movement of the first shelf; and the third and fourth shelf supports inhibits a second side-to-side movement of the second shelf.
Vlastuin teaches shelf supports (9) that inhibit side-to-side movement of shelves (6) supported by the shelf supports.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schelling AG’s display unit to have the first and second shelf supports inhibit a first side-to-side movement of the first shelf; and the third and fourth shelf supports inhibit a second side-to-side movement of the second shelf as taught by Vlastuin.  The motivation would have been for the purpose of allowing the shelves to be positioned at incremented heights between the shelf supports as desired (e.g.; via 12 and 13 of Vlastuin).
In regards to claim 2, modified Schelling AG teaches the first and second shelf supports (Schelling AG: bottom 16 and 18) are spaced-apart in a first direction, the first and second stretchers (Schelling AG: bottom 20) are spaced-apart in a second direction, and the third and fourth shelf supports (Schelling AG: top 16 and 18) are spaced-apart in the first direction, wherein the second direction is transverse to the first direction (see Fig. 1 of Schelling AG).
In regards to claim 3, modified Schelling AG teaches the first and second stretchers (Schelling AG: 20) each extend in the first direction (see Fig. 1 of Schelling AG).
In regards to claim 4, modified Schelling AG teaches the first and second shelf supports (Schelling AG: bottom 16 and 18) are parallel to one another, the third and fourth shelf supports (Schelling AG: top 16 and 18) are parallel to one another, and the first and second shelf supports are parallel to each of the third and fourth shelf supports (see Fig. 1 of Schelling AG).
In regards to claim 5, modified Schelling AG teaches each shelf support (Schelling AG: 16, 18) comprises first, second, third, and fourth legs, wherein for each shelf support the first leg is opposite the third leg, the second leg is opposite the fourth leg, and the first and third legs are transverse to the second and fourth legs so the legs form a rectangular shape (e.g.; see Fig. 1 of Schelling AG showing 4 legs with an opening therebetween).  See annotated figure below.

    PNG
    media_image1.png
    629
    514
    media_image1.png
    Greyscale

In regards to claim 6, modified Schelling AG teaches the second leg of the first shelf support and the second leg of the third shelf support extend in a third direction, are aligned with one another, and are separated by the first stretcher; the fourth leg of the first shelf support and the fourth leg of the third shelf support extend in the third direction, are aligned with one another, and are separated by the second stretcher; the second leg of the second shelf support and the second leg of the fourth shelf support extend in the third direction, are aligned with one another, and are separated by the first stretcher; the fourth leg of the second shelf support and the fourth leg of the fourth shelf support extend in the third direction, are aligned with one another, and are separated by the second stretcher; and the third direction is transverse to the first direction and second directions.  See annotated figure above.
In regards to claim 7, modified Shelling AG teaches the first and second stretchers (Schelling AG: 20) are longer than the first and third legs of each of the shelf supports (See annotated figure above).
In regards to claim 9, modified Schelling AG teaches third and fourth stretchers (Schelling AG: top 20) that are spaced-apart in the second direction, extend in the first direction between the third and fourth shelf supports, and are supported by the third and fourth shelf supports.
In regards to claim 10, modified Schelling AG teaches a base support (Schelling AG: 14) supporting the first and second shelf supports.
In regards to claim 11, modified Schelling AG teaches the first and second stretchers (Schelling AG: 20) extend between the third and fourth shelf supports (see Fig. 1 of Schelling AG).
In regards to claim 12, modified Schelling AG teaches the first, second, third, and fourth shelf supports (Schelling AG: 16, 18) are parallel to one another (see Fig. 1 of Schelling AG).
In regards to claim 13, modified Schelling AG teaches the first stretcher (Schelling AG: 20) is connected to the first, second, third, and fourth shelf supports (Schelling AG: 16, 18), and wherein the second stretcher (Schelling AG: 20) is connected to the first, second, third, and fourth shelf supports (see Fig. 1 of Schelling AG).
In regards to claim 14, in modifying Schelling AG, Vlastuin teaches the first and second shelf supports inhibit a first front-to-back movement of the first shelf, and wherein the third and fourth shelf supports inhibit a second front-to-back movement of the second shelf (via 18 of Vlastuin).
In regards to claim 15, modified Schelling AG teaches each shelf support (Schelling AG: 16, 18) comprises top, bottom, front, and back legs, wherein the first stretcher (Schelling AG: 20) rests on the top legs of the first and second shelf supports above the front legs, and wherein the second stretcher (Schelling AG: 20) rests on the top legs of the first and second shelf supports above the back legs.
In regards to claim 16, modified Schelling AG teaches each shelf support (Schelling AG: 16, 18) comprises top, bottom, front, and back legs, wherein the first stretcher (Schelling AG: 20) rests on the top legs of the first and second shelf supports above the front legs, and wherein the second stretcher (Schelling AG: 20) rests on the top legs of the first and second shelf supports above the back legs, and wherein the third and fourth shelf supports rest on the first and second stretchers.
In regards to claim 17, modified Schelling AG teaches each shelf support (Schelling AG: 16, 18) comprises top, bottom, first side, and second side legs, wherein the first stretcher (Schelling AG: 20) rests on the top legs of the first and second shelf supports and above the first side legs of the first and second shelf supports, and wherein the second stretcher (Schelling AG: 20) rests on the top legs of the first and second shelf supports and above the second side legs of the first and second shelf supports.
In regards to claim 18, Schelling AG teaches a storage, shipping, and display unit comprising: a frame comprising: first and second shelf supports (bottom 16 and 18) spaced-apart in a first direction, first and second stretchers (bottom 20) spaced-apart in a second direction and extending in the first direction between and supported by the first and second shelf supports, wherein the second direction is transverse to the first direction, and third and fourth shelf supports (top 16 and 18) spaced-apart in the first direction and supported by the first and second stretchers and by the first and second shelf supports (see Fig. 1); a first shelf supported by and extending between the first and second shelf supports; and a second shelf supported by and extending between the third and fourth shelf supports (see Para 0020 of English translation).
Schelling AG does not particularly teach the first and second shelf supports inhibits a first side-to-side movement of the first shelf; and the third and fourth shelf supports inhibits a second side-to-side movement of the second shelf.
Vlastuin teaches shelf supports (9) that inhibit side-to-side movement of shelves (6) supported by the shelf supports.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schelling AG’s display unit to have the first and second shelf supports inhibit a first side-to-side movement of the first shelf; and the third and fourth shelf supports inhibit a second side-to-side movement of the second shelf as taught by Vlastuin.  The motivation would have been for the purpose of allowing the shelves to be positioned at incremented heights between the shelf supports as desired (e.g.; via 12 and 13 of Vlastuin).
In regards to claim 19, modified Schelling AG teaches each shelf support (Schelling AG: 16, 18) comprises top, bottom, front, and back legs, and wherein the first and second stretchers (Schelling AG: 20) are longer than the top and bottom legs of each of the shelf supports (see Fig. 1).
In regards to claims 8 and 20, Schelling AG does not particularly teach the first and second stretchers (20) are shorter than the first and the third legs of each of the shelf supports (claim 8); and the first and second stretchers (20) are shorter than the top and bottom legs of each of the shelf supports (claim 20).  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In this case, it would be obvious to one of ordinary skill before the effective filing date that changing the length of the stretchers would result in a narrower storage area or shelving space, and it would have been obvious to modify Schelling AG’s stretchers such that the first and second stretchers (20) are shorter than the first and the third legs of each of the shelf supports (claim 8); and the first and second stretchers (20) are shorter than the top and bottom legs of each of the shelf supports (claim 20).  The motivation would be for the purpose of sizing the display unit for a particular space in a sales area of a store.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631